Citation Nr: 1644795	
Decision Date: 11/29/16    Archive Date: 12/09/16

DOCKET NO.  06-33 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a bilateral ankle disability with ankylosis, to include as due to service connected bilateral pes planus.

2.  Entitlement to service connection for a bilateral knee and leg disability, to include as due to service connected bilateral pes planus.

3.  Entitlement to service connection for a bilateral hip disability, to include as due to service connected bilateral pes planus.

4.  Entitlement to service connection for spina bifida with lumbar spondylosis, to include as due to service connected bilateral pes planus.

5.  Entitlement to service connection for hemorrhoids, internal.

6.  Entitlement to service connection for degenerative arthritis.

7.  Entitlement to service connection for a hiatal hernia.

8.  Entitlement to service connection for a neck condition, claimed as neck pain.

9.  Entitlement to an increased evaluation in excess of 20 percent for peptic ulcer (claimed as gastric ulcer, diarrhea, bloatedness, and constipation).

10.  Entitlement to an earlier effective date than March 1, 2007 for tinea pedis.

11.  Entitlement to an earlier effective date than May 11, 2011 for peptic ulcer.



REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

R. Dodd, Counsel


INTRODUCTION

The Veteran had active service from August 1967 to May 1970. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in September 1998, April 2004, August 2007, December 2007, July 2015, and in June 2016. 

The issues of entitlement to service connection for a bilateral ankle disability with ankylosis, a bilateral knee and leg disability, a bilateral hip disability, spina bifida with lumbar spondylosis, an earlier effective date than March 1, 2007 for tinea pedis, and an earlier effective date than May 11, 2011 for peptic ulcer were previously before the Board in a January 2015 decision in which it denied the Veteran's claims.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court) and, in a May 2016 Joint Motion for Partial Remand (Joint Motion), the Court remanded the Veteran's claims back to the Board for additional development and adjudication.  As such, these claims are once again before the Board.

The Board also notes that the Veteran filed a notice of disagreement (NOD) for a claim for a bilateral leg condition that was filed in conjunction with other appealed claims from a June 2016 rating decision.  Although a statement of the case (SOC) had not been provided for this issue, as shall be discussed for the remaining issues appealed from that 2016 rating decision in further detail below, the Board finds that the fact that the Veteran's claim for a bilateral knee and leg disability already encompasses such claim and is currently before the Board on appeal, there is no need to resolve any separate issue regarding the issuance of an SOC for this claim.  Therefore, the disposition of that claim on the merits shall proceed accordingly without regard to any procedural deficiencies.

This appeal was processed using the VBMS paperless claims processing system. Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issues of entitlement to service connection for a bilateral ankle disability with ankylosis, a bilateral knee and leg disability, a bilateral hip disability, spina bifida with lumbar spondylosis, degenerative arthritis, a hiatal hernia, and a neck condition, as well as entitlement to an increased evaluation in excess of 20 percent for peptic ulcer and entitlement to an earlier effective date than May 11, 2011 for peptic ulcer   are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  On March 1, 2007, the RO received the Veteran's claim to reopen a previously denied claim for entitlement to service connection for tinea pedis.

2.  By a January 2010 rating decision, the RO granted service connection for tinea pedis effective March 1, 2007.

3.  The probative medical evidence of record does not show that the Veteran's currently diagnosed internal hemorrhoids were caused or incurred in military service, nor is there any showing of causation or aggravation by the Veteran's service-connected disabilities. 


CONCLUSIONS OF LAW

1.  The criteria for an earlier effective date than March 1, 2007, for the grant of service connection for tinea pedis are not met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.159, 3.400(b)(2)(i) (2015).

2.  The criteria for establishing service connection for hemorrhoids are not met.  38 U.S.C.A. §§ 1110, 5103, 5103(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  This notice must be provided prior to an initial RO decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  VCAA notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). 

Defective timing or content of VCAA notice is not prejudicial to a claimant if the error does not affect the essential fairness of the adjudication, such as where (1) the claimant demonstrates actual knowledge of the content of the required notice; (2) a reasonable person could be expected to understand from the notice what was needed; or (3) a benefit could not have been awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007), rev'd on other grounds, Shinseki v. Sanders/Simmons, 556 U.S. 369 (2009).  Defective timing may be cured by a fully compliant notice letter followed by a readjudication of the claim.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

The Veteran was notified via letters in March 2007, July 2007, January 2008, February 2008, April 2008, April 2009, April 2010, and March 2011, and April 2014, in which the criteria for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence were provided.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  The letters apprised the Veteran of the downstream disability rating and effective date elements for claims, as required under Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The Board finds that VA's duty to notify has been met.

In regards to the Veteran's earlier effective date claim, the Court has held that, once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify with regard to the earlier effective date claims is required.

VA's duty to assist the Veteran has also been satisfied. 38 U.S.C.A. § 5103A (b), (c); 38 C.F.R. § 3.159 (c)(1)-(3).  The Veteran's service treatment records, private treatment records, and VA medical records have been obtained. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  VA provided the Veteran with an adequate medical examination in July 2015.  The examination was adequate because it contained a history obtained from the Veteran and thorough examinations relevant to the applicable rating criteria.  It also addressed the functional effects caused by the Veteran's disabilities, to include the effects on his occupation and usual daily activities.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007). 

The record before the Board does not indicate that additional evidence relevant to the issues decided herein is available and not part of the claims file.  See Pelegrini, 18 Vet. App. at 121-22.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537, 542-43 (2006), aff'd, Mayfield v. Nicholson, 499 F.3d 1317   (2007); see also Dingess/Hartman, 19 Vet. App. at 486.

In adjudicating the claims below, the Board has reviewed all of the evidence in the Veteran's claims file including those found in Virtual VA and the Veteran's Benefits Management System (VBMS).  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims files shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).




Legal Criteria

Earlier Effective Date

Under the laws administered by VA, the effective date based on an initial claim for compensation is the day following separation from active service or date entitlement arose if the claim is received within one year after separation from service; otherwise, date of receipt of claim, or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400 (b)(2).

VA must look to all communications from a claimant that may be interpreted as applications or claims - formal and informal - for benefits and is required to identify and act on informal claims for benefits.  Servello v. Derwinski, 3 Vet. App. 196, 198   (1992).

Service Connection

Under the laws administered by VA, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. § 3.303 (a).  Service connection may also be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 C.F.R. § 3.303 (d).

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  38 C.F.R. § 3.303 (a); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). 

Additionally, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310 (a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448   (1995) (en banc).

In each case where a Veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's treatment records, and all pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154 (a). 

In making all determinations, the Board must fully consider the lay assertions of record. A layperson is competent to report on the onset and recurrent symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1377 (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The claimant bears the burden of presenting and supporting his/her claim for benefits. 38 U.S.C.A. § 5107 (a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  The Board shall consider all information and lay and medical evidence of record.  38 U.S.C.A. § 5107 (b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Background

The Veteran contends that his currently diagnosed hemorrhoids are the result of either his service-connected peptic ulcer, medications taken for the treatment of his service-connected bilateral foot disabilities, and/or both.

A review of the Veteran's service treatment records are absent for any discussion of complaints, treatment, or diagnoses of hemorrhoids.  There is additional a lack of evidence showing any discussion of complaints, treatment, or diagnoses of hemorrhoids in the Veteran's treatment records within the year after he left military service.

A review of the Veteran's outpatient treatment records reveals that internal hemorrhoids were found during a colonoscopy in July 2013.  Records show treatment for internal hemorrhoids since that time.  These records are absent for any discussion of an etiology to military service or to the Veteran's service-connected disabilities.

The Veteran was provided with a VA examination for his peptic ulcer in March 2013.  The VA examiner stated that the Veteran's service-connected peptic ulcer was related to the Veteran's pain medication for his bilateral feet, but that there was no medically established relationship between the Veteran's pain medication and the development of his non-service-connected irritable bowel syndrome.

The Veteran was provided with an additional VA examination in July 2015.  The VA examiner reviewed all the evidence of record and opined that the Veteran's  hemorrhoids are less likely than not proximately due to or the result of his service-connected peptic ulcer or bilateral flat feet status post partial osteotomy of navicular bone and bunionectomy, bilateral 3rd, 4th, and 5th hammertoes, bilateral hallux valgus and/or tinea pedis.  The examiner explained that there is no medical basis for the etiology of hemorrhoids due to peptic ulcer as the two different pathologies are not connected.  The examiner further explained that there is no medical basis for hemorrhoids being related to the bilateral foot condition.  The examiner stated that the hemorrhoids are likely due to constipation for the Veteran's irritable bowel syndrome as well as narcotic induced.  The examiner additionally stated that the Veteran takes narcotics for other musculoskeletal problems and  not for his feet.

Analysis

Tinea Pedis

The Veteran contends that an effective date earlier than March 1, 2007, for the grant of service connection for tinea pedis is warranted.  The Veteran essentially contends that his claim for service connection for tinea pedis was communicated expressly, or reasonably was raised by the record evidence, at the time that he filed his initial claim for tinea pedis.

In a September 1992 Board decision, the RO was notified that the Veteran was claiming service connection for tinea pedis based upon exposure to Agent Orange.  As this claim had been adjudicated previously in an unappealed July 1983 rating decision, the claim subsequently was considered on the basis of whether there was new and material evidence to reopen it.  In a September 1994 rating decision, the RO determined that new and material evidence had not been submitted and the claim was not reopened.  The Veteran was notified of that decision on December 5, 1994.  He filed a notice of disagreement later in January 1995.  The Veteran was provided with a statement of the case on March 1999 and the Veteran perfected his appeal with the timely submission of a VA Form 9 (Substantive Appeal) on April 1999.  The Veteran's appealed claim was then denied in an October 2000 Board decision.  The Veteran then submitted a Motion for Reconsideration in December 2000.  In April 2001, the Board denied the Veteran's motion and informed him of the right to appeal his claim to the Court.  A review of the claims file does not indicate that the Veteran ever filed an appeal of this decision to the Court.  As such, the October 2000 Board decision became final on October 2001. 

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104 (a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. §§ 7105 (b) and (c); 38 C.F.R. §§ 3.160 (d), 20.200, 20.201, 20.202, and 20.302(a).

The next correspondence that the RO received from the Veteran regarding a claim for tinea pedis was date-stamped as received by VA on March 1, 2007.  In an August 2007 rating decision, the Veteran's claim was denied again on the basis of no new and material evidence being submitted to reopen it.  In a September 2007 rating decision, that prior decision was confirmed and continued.  The Veteran appealed both of these decisions.  In a January 2010 rating decision, the RO reopened and granted service connection for tinea pedis effective March 1, 2007, the date of the receipt of the original claim to reopen.

The Board has reviewed all of the communications in the claims file dated prior to the March 1, 2007, claim.  The Board must read a Veteran's claim and documents in a liberal manner to identify and adjudicate all reasonably raised claims.  A review of the record in this case does not show that the Veteran expressly raised a claim of service connection for tinea pedis prior to the claim received on March 1, 2007.  Nor does the record indicate a claim that could be reasonably construed as a service connection claim for tinea pedis prior to March 1, 2007.  Although the record clearly reflects that the Veteran had been treated for tinea pedis for many years after service, it does not contain medical evidence relating this disability to service.  As such, prior to March 1, 2007, the record contained no evidence indicating that the Veteran had a well-supported claim of service connection for tinea pedis.  This is especially true because it appeared that the Veteran had abandoned his appeal of the October 2000 Board decision.  The Board reasonable concludes that the Veteran's March 2007 claim was the first attempt to notify VA that he was seeking service connection for tinea pedis.  See Bastien v. Shinseki, 599 F.3d 1301, 1306 (Fed. Cir. 2010).  In summary, the Board concludes that an earlier effective date than March 1, 2007, for a grant of service connection for tinea pedis is not warranted.




Hemorrhoids

The Board finds that the preponderance of evidence is against the Veteran's claim of entitlement to service connection for hemorrhoids.  The Board finds that the Veteran's claim does not meet the requirements for service connection.  The medical evidence of record shows that the Veteran does have a current disability of internal hemorrhoids that was diagnosed in 2013.  The "current disability" requirement for service connection will be met when there is a disability at the time of filing or during the pendency of a claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  There is no evidence that the Veteran complained of symptoms of hemorrhoids or was otherwise diagnosed during military service.  The Board notes in this regard that the absence of contemporaneous service treatment records does not preclude granting service connection for a claimed disability.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  Because there is no evidence of any in-service event, injury, or disease upon which to base the claim for service connection, the issue of whether there is a nexus between the Veteran's currently diagnosed conditions and military service never materialized.  The evidence of record does not reveal any in-service event, injury, or disease upon which to base direct service connection.  See Shedden, 381 F.3d at 1166-67.

However, with regard to secondary service connection, the Veteran is shown to have a service-connected conditions of a peptic ulcer, bilateral flat feet status post partial osteotomy of navicular bone and bunionectomy, bilateral 3rd, 4th, and 5th hammertoes, hallux valgus left and right foot, and/or tinea pedis, upon which he has contended an etiological relationship to his hemorrhoids exists, particularly due to medications he has taken for such conditions.  Therefore, the appeal as to this claim turns upon a finding of nexus between the claimed condition and the Veteran's service-connected conditions on a secondary basis.  See Allen, 7 Vet. App. at 448; 38 C.F.R. § 3.310 (a).  Here, the medical evidence of record shows that that the Veteran is diagnosed with internal hemorrhoids since  2013.  

The Board finds that the only probative medical evidence of record which discusses any potential relationship between the Veteran's hemorrhoids and his service-connected disabilities is via the July 2015 VA examination.  In this regard, the July 2015 VA examiner opined that the Veteran's hemorrhoids were not caused or aggravated by his service-connected disabilities.  In particular, it was noted that the Veteran's peptic ulcer was from a separate and distinct pathology from the Veteran's hemorrhoids and would have no possible relationship as supported by current medical knowledge and literature.  Additionally, it was noted that the Veteran's feet disabilities showed no evidence of any pathological relationship to his hemorrhoids.  Rather the examiner found that the most likely cause for the Veteran's hemorrhoids was due to narcotic use, which was consumed due to non-service-connected disabilities and did not include the Veteran's foot disabilities, as well as the Veteran's non-service-connected irritable bowel syndrome.  Furthermore, this lack of a relationship is further described in the Veteran's March 2013 VA examination for his peptic ulcer in which it was stated that the service-connected peptic ulcer was related to the Veteran's pain medication for his bilateral feet, but that there was no medically established relationship between the Veteran's pain medication and the development of his irritable bowel syndrome.  Therefore, it is apparent that the Veteran's non-service-connected irritable bowel syndrome coupled with narcotic use for conditions other than the service-connected bilateral feet disabilities are the more likely cause of the hemorrhoids.

The only other evidence in the claims file supporting the existence of hemorrhoids that are related to the Veteran's service-connected disabilities is the Veteran's own statements.  The Board notes that the Veteran is competent to testify as to a condition within his knowledge and personal observation.  See Barr, 21 Vet. App. at 308-10.  However, it is clear, based on a detailed review of the statements overall, that the Veteran has no actual specialized knowledge of medicine in general, or orthopedics and gastrointestinal medicine more particularly, and that he is merely speculating as to whether he has hemorrhoids as a result of his service-connected disabilities.  In this regard, he is not competent to diagnose these conditions or symptoms, as such diagnoses require specialized medical knowledge and specific testing. See 38 C.F.R. § 3.159  (stating that competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  As such, the Veteran's statements to the effect that he has hemorrhoids as a result of his service-connected disabilities are lacking in probative value.

For these reasons, the Board finds that the preponderance of the competent medical and other evidence of record is against a finding the Veteran currently has hemorrhoids that were incurred in or otherwise the result of his active service, to include as due to the service-connected disabilities.  As the preponderance of the evidence is against this claim, the benefit of the doubt doctrine does not apply.  38 U.S.C.A. § 5107 (b) (West 2014); Gilbert, 1 Vet. App. at 49.


ORDER

Entitlement to an earlier effective date than March 1, 2007 for tinea pedis is denied.

Entitlement to service connection for hemorrhoids, internal, is denied.


REMAND

Ankles

The Board previously denied this issue on the basis that there was no finding of a current disability of the bilateral ankles.  However, in the Joint Motion, the Court has drawn attention to evidence that was not previously discussed and the inadequacy of the January 2014 VA examination, which found no current ankle disability manifested by arthritis, in light of the other evidence of record.

Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Here, the medical evidence of record shows the result of a March 2008 VA
examination report, which found objective evidence of "slight bony swelling
of the right ankle (flaring)."  The examination report also noted reduced dorsiflexion with pain.  A VA joints examination report from the same day also found reduced ankle range of motion with evidence of painful motion.  However, a diagnosis for the Veteran's bilateral ankles was not provided.  In light of these findings, the Board finds that it is necessary to obtain an addendum to the January 2014 VA examination opinion which addresses whether these findings may provide support for a diagnosed disability of the bilateral ankles during the appeals period.  See, e.g., Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012) (citing Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (explaining that a medical opinion should be based on an accurate factual premise)).

Additionally, although the January 2014 VA examiner found no evidence of arthritis in the Veteran's bilateral ankles at the examination, it was noted that the Veteran suffered from an "ankle condition" since 1975.  To the extent that this condition represents a diagnosed disability, the Board finds that it is necessary for the VA examiner to provide with more specificity the clinical diagnosis for such condition so that it may determine whether the Veteran has a current ankle disability or other current disability that causes reduced range of motion and painful motion in his ankles.

Knees, Hips, Legs, and Spine

The Board previously denied these issues on the basis that there was no finding of a nexus to the Veteran's service-connected pes planus based on the January 2014 VA examiner's findings that the Veteran's gait and weight-bearing were not altered by his pes planus.  However, in the Joint Motion, the Court has drawn attention to evidence that was not previously discussed and the inadequacy of the January 2014 VA examination, which did not discuss the evidence of record tending to show that Veteran's gait or weight bearing were abnormal and provided a negative nexus opinion noting that gait and weight-bearing were not altered by pes planus, in light of the other evidence of record.

Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr, 21 Vet. App. at 303.  

Here, a June 2009 treatment note shows an antalgic gait.  A November 2009 examination report notes objective evidence of abnormal weight bearing including skin breakdown.  A July 2007 examination report describes antalgic gait with poor propulsion.  This examination report also states that there was objective evidence of
abnormal weight bearing ("Callosities, Skin breakdown, Unusual shoe wear pattern.").

In light of this contradictory evidence, the Board finds that the claims file should be returned to the January 2014 VA examiner so that an addendum opinion may be provided in which these aforementioned contradictory medical records are discussed and whether the opinion still stands in light of evidence of abnormal weight bearing and altered gait during the period of appeals.  See, e.g., Monzingo, 26 Vet. App. at 107 (citing Reonal, 5 Vet. App. at 461 (explaining that a medical opinion should be based on an accurate factual premise)).

Early Effective Date for Peptic Ulcer

Previously, the Board assigned a March 24, 2010, effective date because it
determined that this was the date on which Veteran first filed his claim.  However, the Court, in its Joint Motion, noted that a January 2010 Deferred Rating Decision stated that the RO needed to clarify whether the Veteran was "seeking service connection for gastric ulcer."  This note indicated that Veteran's claim may have been pending prior to March 2010 because Veteran has claimed that his peptic ulcers are also gastric ulcers.  Such is further shown in a May 2010 letter in which the Veteran referred to his peptic ulcers as "gastric ulcers."  Further, the Court pointed out that the Deferred Rating Decision appears to suggest that there may be documents in VA's possession that are not yet associated with Veteran's claims file.  

As such, in accordance with the Court's instructions, the Veteran's claim should be remanded to the RO to request that any outstanding temporary folders with
information related to the January 2010 Deferred Rating Decision are associated with Veteran's claims file.

Neck

The Veteran contends that his currently diagnosed cervical spine disability is the cumulative result of having to compensate his gait and weight-bearing for his service-connected feet disabilities.  In particular, the Veteran has claimed that his constant use of a cane has caused additional stress on his upper body, which includes his neck and cervical spine.

The Veteran was provided with a VA examination in July 2015.  The examiner provided an opinion that the Veteran's service-connected disabilities, to specifically include his bilateral feet disabilities, did not cause or aggravate his cervical spine disability.  In support, the examiner provided that the Veteran's condition has been stable and shown no signs of aggravation beyond normal progression and that accepted medical knowledge is that disabilities of the feet cannot affect the cervical spine.

Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr, 21 Vet. App. at 303.  

Here, the Board finds that the July 2015 VA examination opinion does not appear to have considered all of the pertinent complaints surrounding the Veteran's cervical spine disability.  In particular, the examiner did not consider or discuss the Veteran's use of a cane for ambulation due to his service-connected feet disabilities.  In light of the Veteran's contentions in this regard, the Board finds that the claims file should be returned to the July 2015 VA examiner so that an addendum opinion may be provided that discusses the Veteran's use of a cane and whether that could cause or aggravate the Veteran's cervical spine disability beyond its natural progression.  A full rationale for any opinions provided must be submitted, to include any citations to relevant medical authority and literature.

Degenerative Arthritis, Hiatal Hernia, and Peptic Ulcer

Furthermore, in regard to the Veteran's degenerative arthritis, hiatal hernia, and peptic ulcer claims, the record reflects that the Veteran filed a September 2016 NOD with respect to a June 2016 rating decision on these issues, which had been previously referred by the Board to the RO for adjudication in January 2015.   When there has been an adjudication of a claim and a NOD as to its denial, the claimant is entitled to a SOC.  See 38 C.F.R. § 19.26.  A SOC addressing these issues has not been issued.   Thus, a remand for issuance of a SOC for the Veteran's degenerative arthritis, hiatal hernia, and peptic ulcer claims is necessary.  Manlincon v. West, 12 Vet. App. 238 (1999).

Additionally, as this case must be remanded for the foregoing reasons, any recent treatment records, including VA records, should also be obtained. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (c) (2015); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1. The AOJ shall issue a SOC addressing the Veteran's degenerative arthritis, hiatal hernia, and peptic ulcer claims. Only if the Veteran submits a timely Substantive Appeal addressing these claims should they be returned to the Board for appellate review.

2. The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disabilities on appeal. After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder. Appropriate efforts must be made to obtain all available VA treatment records. All attempts to procure records should be documented in the file. If the AOJ cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file. The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

3. Additionally, the AOJ must obtain any outstanding records, to include any temporary claim files, that were indicated by the January 2010 Deferred Rating Decision and associate such with the claims file.  To the extent that no further records or claims files are outstanding, documentation of such fact, to include a detailed description of the steps undertaken, should also associated with the claims file.

4. After any additional evidence has been associated with the claims file, return the claims file to the examiner who conducted the January 2014 VA examination for the Veteran's ankles.  If that examiner is no longer available, provide the claims file to another examiner of like skill and qualification. The claims file must be made available to the examiner. Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis. 

The examiner must consider the Veteran's lay testimony in rendering a decision.

The examiner should provide a current diagnosis for the Veteran's bilateral ankles or whether a diagnosis would be supported during the appeals period based upon the medical evidence of record.  The examiner should specifically consider the medical evidence of record which shows the result of a March 2008 VA
examination report, which found objective evidence of "slight bony swelling of the right ankle (flaring)."  The examiner should also consider the examination report also noting reduced dorsiflexion with pain as well as a VA joints examination report from the same day also found reduced ankle range of motion with evidence of painful motion.  

Additionally, the examiner should discuss the 2014 finding that the Veteran had an "ankle condition" since 1975 and provide a diagnosis and basis for such finding.

To the extent that the examiner finds that the Veteran does not and has not ever had a diagnosed bilateral ankle disability, a complete rationale, to include citations to the relevant medical authority and literature, is requested.

Thereafter examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any diagnosed bilateral ankle disability was due to military service, to include secondary relationship to any service-connected disabilities.

A fully articulated medical rationale for any opinion expressed must be set forth in the medical report. The examiner should discuss the particulars of this Veteran's medical history and the relevant medical science as applicable to this case, which may reasonably explain the medical guidance in the study of this case.

If any requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation. 

5. Additionally, return the claims file to the examiner who conducted the January 2014 VA examination of the Veteran's legs, knees, hips, and lumbar spine. If that examiner is no longer available, provide the claims file to another examiner of like skill and qualification. The claims file must be made available to the examiner. Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis. 

The examiner must consider the Veteran's lay testimony in rendering a decision.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any diagnosed disability of the legs, knees, hips, and/or lumbar spine was due to military service, to specifically include any relationship to service-connected disabilities.

In regard to any potential nexus between the Veteran's disabilities and his service-connected pes planus, the examiner is asked to reconcile the previous opinion of record regarding a negative finding based upon no showings of abnormal weight-bearing or altered gait despite previous findings of such.  In particular, the examiner should consider and discuss a June 2009 treatment note shows an antalgic gait, a November 2009 examination report notes objective evidence of abnormal weight bearing including skin breakdown, and a July 2007 examination report describes antalgic gait with poor propulsion, which also states that there was objective evidence of abnormal weight bearing ("Callosities, Skin breakdown, Unusual shoe wear pattern.").

A fully articulated medical rationale for any opinion expressed must be set forth in the medical report. The examiner should discuss the particulars of this Veteran's medical history and the relevant medical science as applicable to this case, which may reasonably explain the medical guidance in the study of this case.

If any requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

6. Additionally, return the claims file to the examiner who conducted the July 2015 VA examination of the Veteran's cervical spine. If that examiner is no longer available, provide the claims file to another examiner of like skill and qualification. The claims file must be made available to the examiner. Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis. 

The examiner must consider the Veteran's lay testimony in rendering a decision.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any diagnosed disability of the cervical spine was due to military service, to specifically include any relationship to service-connected foot disabilities.

The examiner must consider and discuss the Veteran's constant use of a cane for ambulation due to his service-connected bilateral feet disabilities and whether such use could contribute to the Veteran's cervical spine disability.

A fully articulated medical rationale for any opinion expressed must be set forth in the medical report. The examiner should discuss the particulars of this Veteran's medical history and the relevant medical science as applicable to this case, which may reasonably explain the medical guidance in the study of this case.

If any requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

7. Review the examination report to ensure that it is in complete compliance with the directives of this remand. If the report is deficient in any manner, the RO must implement corrective procedures. Stegall v. West, 11 Vet. App. 268, 271 (1998).

8. After completing the above action, the claims must be readjudicated. If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


